Baldwin, Ch. J.
To charge a woman with causing or procuring an abortion upon herself, was not sufficient to charge her with a crime, under the Code of 1851, as there was no law punishing such an act in this State at that time. This question is clearly settled in the case of Abrams v. Foshee et ux., 3 Iowa, 275. Unless there is some act of the Legislature passed subsequent to that time, which declares this act a crime, the ruling of the Court was in accordance with the spirit and letter of the opinion of this Court, in the above cited case, and to the correctness of which we now adhere. In 1858, the Legislature passed an act for the punishment of foeticide which read as follows: “ That every person who shall willfully administer to any pregnant woman, any medicine, drug, substance or thing whatever, or shall use or employ any instrument, or other means whatever with the intent thereby to procure the miscarriage of any such woman, unless the same shall be necessary to preserve the life of such woman, shall, upon conviction thereof,” &c. See Revision of 1860, § 4221.
We incline to the opinion that this act does not change the law from what it was when the case of Abrams v. Foshee et ux., supra, was decided, in so far as it relates to the acts of the woman upon whom the abortion was procured. In other words, if the procuring an abortion by the person pregnant, through any means adopted by herself, was not a crime under the Code of 1851, it is not a crime under the act of 1858. It is clear to us from the wording of this act, that it was the person who used the means with the pregnant woman to procure the abortion, and not the woman herself, that the Legislature intended to punish. We arrive at this conclusion from the direct find specific language of the act .itself.
*179It is claimed, that the second instruction is wrong, and in connection with the first given tended, to mislead the jury. To support this proposition, it is urged that the Court, in its bill of exceptions, admits that plaintiffs proved the allegations of the petition as charged; that the plaintiffs allege in their petition that the defendant charged the plaintiff (Elizabeth) with taking medicine, and that was cause of the abortion; and that she was delivered of a dead child.
In answer to this position, it may be said, in-the first place, that it does not appear from the petition that the defendant was charged with having reported that plaintiff killed or procured the birth of a child, old enough to quicken in the womb. In the. second place, the Court charge the jury that the causing of abortion by the woman .herself, before the child was quick, is not a crime.
It is claimed that the Court erred in refusing to allow plaintiffs to amend their pleadings. This application was made after the cause had been submitted to the jury. The plaintiffs therefore do not present such a case as would justify the inference that the court below abused the discretion reposed in it in such cases.
Affirmed.